                                                                                3/16/2020
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MELONY ERIKSON and STEVEN                         CV 18-122-BLG-SPW-TJC
CASSITY,

                    Plaintiffs,                 ORDER CONTINUING
                                                HEARING
vs.

DEPUY ORTHOPAEDICS, INC., et
al.,

                    Defendants.

      IT IS HEREBY ORDERED that the evidentiary hearing currently set for

April 8, 2020 at 9:00 a.m. shall be continued to May 27, 2020, at 9:00 a.m. in the

Bighorn Courtroom, James F. Battin Federal Courthouse, Billings, Montana. All

attorneys who claim to have worked on the Plaintiffs’ case shall appear in person

to provide testimony regarding their attorney fees. The parties shall also be

prepared to submit documentary evidence to substantiate their claim to attorney

fees. All counsel will be required to appear in person at the hearing.

      5.     Counsel for Plaintiffs and the Johnston Law Group shall further meet

and confer in person or by telephone concerning all disputed issues. On or before

May 18, 2020, the parties shall file a Status Report outlining: (1) their meet and

confer efforts; (2) the Johnston Law Group’s position with regard to Plaintiffs’

Interim Motion for Attorney Fees Dispute; and (3) what issues, if any, remain to be
resolved. The parties can also anticipate further conferring regarding any

unresolved issues at the time set for hearing.

      IT IS ORDERED.

      DATED this 16th day of March, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
